The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (10,297,694) in view of Kwon (2006/0124206). Regarding claims 9 and 14, Ito teaches in figure 1 and related text a TFT array comprising at least a TFT, the TFT, comprising: 
a gate electrode layer 16; 
a gate insulation layer 18 disposed on the gate electrode layer; 
a MOS layer 20A disposed on the gate insulation layer; 
an etching protective layer 20B disposed on the MOS layer; and 
a source electrode layer 22 and a drain electrode layer 24 disposed on the gate insulation layer 18 and spaced apart at two ends of the etching protective layer.

Ito does not teach that the source electrode layer and the drain electrode layer each comprise a first metal layer and a second metal layer, the first metal layer is an aluminum metal layer, and the second layer is a molybdenum metal layer.

Kwon teaches in figure 3 and related text (see paragraph [0030]) that the source electrode layer and the drain electrode layer each comprise a first metal layer and a second metal layer, the first metal layer is an aluminum metal layer, and the second layer is a molybdenum metal layer.
Ito and Engel et al. are analogous art because they are directed to semiconductor devices having etch stop layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source electrode layer and the drain electrode layer each comprise a first metal layer and a second metal layer, the first metal layer is an aluminum metal layer, and the second layer is a molybdenum metal layer, as taught by Kwon, in Ito’s device, in order to improve the conductivity of the device.
Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 10 and 16, Ito teaches in figure 1 and related text that the etching protective layer is disposed on a surface of the MOS layer away from the gate electrode layer.
Regarding the claimed limitations of “the etching protective layer, before being etched, completely covers the MOS layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The structure of the etching protective layer before being etched does not pertain to the claimed final structure of the etching protective layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 11 and 17, Ito teaches in figure 9(c) and related text an ITO layer 40 disposed on the drain electrode layer and the gate insulation layer.

Regarding claims 12 and 18, Ito teaches in figure 9(c) and related text a protective layer 42 disposed on the source electrode layer, the drain electrode layer, the MOS layer, and the ITO layer.

Regarding claim 15, Ito teaches in figure 9(c) and related text a storage capacitor (between elements 40 and 44), a metal overlap region 44, and a substrate contact hole.

Regarding claims 13 and 19, Ito teaches in figure 1 and related text substantially the entire claimed structure, as applied to the claims above, except having the protective layer made of an organic material, and the protective layer has a thickness of 2 to 4 microns.
Ito teaches in figure 1 and related text a protective layer 28 made of an organic material.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the protective layer 42 made of an organic material and having a thickness of 2 to 4 microns, in Ito’s device, in order to simplify the processing steps of making the device and in order to reduce the size of the device, respectively.

Regarding claims 20 and 24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the etching protective layer of a titanium metal layer in prior’s art device in order to improve etching characteristics of the device.
Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 21-22 and 25-26, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the protective layer of a thickness of 150~250A and the aluminum metal layer of a thickness of 2500~3000A, and the molybdenum metal layer has a thickness of 300~500A in prior’s art device in order to reduce the size of the device.

Regarding claims 23 and 27, Ito teaches in figure 9c and related text a photoresist material layer 42 formed on the ITO layer 40.
Regarding the claimed limitations of “the photoresist material layer is patterned to obtain a photoresist layer, the ITO layer is etched, and a pattern of the photoresist layer is transferred onto the ITO layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800